Exhibit 10.9

Media Investor Purchaser Agreement

 

THIS Media Investor Purchaser ("MIP") AGREEMENT is entered into as of the 29th
day of June 2014, by and among EZJR, Inc. (“EZJR”), a Nevada Corporation, OW
Marketing Inc. (“OWM”), a division of EZJR and Leader Act Ltd HK (“Leader”), a
Hong Kong corporation (collectively referred to herein as the "Parties").

 

RECITALS

 

WHEREAS, the Parties desire to build a proprietary web based recurring revenue
model, whereby both Parties share in the revenues generated after expenses;

 

WHEREAS, this Agreement has three key parts; 1) investment in ”media purchase;”
2) oversee the process; and 3) use the funds generated to purchase up to
10,000,000 shares of EZJR, Inc.

 

WHEREAS, the Parties agree to split net revenues, on a 50/50 basis derived from
this program after direct expenses and fees are deducted from the revenues;

 

WHEREAS, the revenues from the new enhancement activities, will be allocated and
split on a case-by-case basis, as they can involve a third party; and

 

WHEREAS, on May 28, 2014, the date of the CRM software acquisition, the Parties
agreed to convert and establish a base price for the equity-to-shares exchange.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties hereby
agree to the following.

 

1. Services Provided.

 

1.1 Process Management. Leader is responsible for the investment dollars of the
"media purchase" to make the investment viable.

 

1.2 Leader is also the managing the process. Both Leader and EZJR recognize that
they can lose money, i.e., there can loss or gain of funds in separate months.
MIP will share in the revenue under a Recurring Revenue model, which is
considered proprietary. The process has certain costs, and company will incur
costs. MIP costs include, but are not limited to: copyrights, graphic designer,
web master, programmers, and others. Cost include any resources related to
creating the offer for launch and taking the offer to the market.

 

1.3 This is considered an arm's length transaction. The Parties are working as
independent contractors.

 

1.4 Leader can bring new offers, so EZJR can expand on other offers without
diluting the stock.

 

2. Formula.

 

2.1 Process Management Fees. Both EZJR and Leader will split revenues. Leader is
managing the process of the offer.

 
 

 

 

a) EZJR is responsible for Customer Service, Network Costs, Accounting and other
General and Administrative costs.

 

b) Leader is responsible for graphics, web design, webmaster, web programming,
etc. costs.

 

c) Net Revenue is split 50/50 after the following costs are deducted from gross
revenues: Media Buy, Merchant Fees, Product Costs, and Affiliate Fees.

 

2.2 The Parties agree that Leader can advance EZJR up to $500,000 which can be
converted into a total of 10,000,000 common shares of EZJR stock at the fixed
price of $0.05 per share. Leader has the option to build up money and leave the
funds in a segregated account. The account has to pay back Leader when the
amount reaches $500,000. Leader has the option to withdraw the funds from this
segregated account or convert the funds into EZJR stock. It is understood that
Leader has the right to use such funds to purchase up to 10,000,000 shares of
EZJR common stock at $0.05 per shares, subscribed to under a separate Stock
Subscription Agreement. Since this is the first MIP venture initiated by EZJR,
Leader has received a special conversion rate of $0.05 per share.

 

2.3 Once Leader has acquired the 10,000,000 shares of EZJR stock ownership, this
MIP Agreement is no longer in force.

 

2.4 Leader has already advanced EZJR the sum $50,000. The Parties agree that
these funds are now to be converted into 1,000,000 shares of EZJR. See Exhibit
A, Subscription Agreement.

 

3. Representations and Warranties of Leader Act Ltd HK. In order to induce the
Buyer to enter into this Agreement and complete its transactions contemplated
hereunder, Seller represents and warrants to Buyer that:

 

3.1 Leader has good and sufficient power, authority and capacity to enter into
this Agreement and complete its transactions contemplated under this Agreement
on the terms and conditions set forth herein, and this agreement will not
violate any other agreement or instrument to which Leader is a party or by which
Leader is bound.

 

3.2 The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of Leader, enforceable in accordance with
its terms.

 

 

4. Representations and Warranties of the EZJR. In order to induce the Seller to
enter into this Agreement and complete its transactions contemplated hereunder,
Buyer represents and warrants to Seller that:

 

4.1 EZJR is a publically traded company on the OTC-BB under the stock symbol:
EZJR

 

4.2 EZJR has good and sufficient power, authority and capacity to enter into
this Agreement and complete its transactions contemplated under this Agreement
on the terms and conditions set forth herein, and this agreement will not
violate any other agreement or instrument to which EZJR is a party or by which
EZJR is bound.

 

4.3 The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of EZJR, enforceable in accordance with its
terms.

 

 

5. Entire Agreement. This Agreement contains the entire understanding between
and among the parties and supersedes any prior understandings and agreements
among them respecting the subject matter of this Agreement.

 

6. Amendment and Modification. Subject to applicable law, this Agreement may be
amended, modified or supplemented only by a written agreement signed by Buyer
and Seller.

 

7. Waiver of Compliance; Consents.

 

7.1 Any failure of any party to comply with any obligation, covenant, agreement
or condition herein may be waived by the party entitled to the performance of
such obligation, covenant or agreement or who has the benefit of such condition,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, or agreement or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

7.2 Whenever this Agreement requires or permits consent by or on behalf of any
party hereto, such consent will be given in a manner consistent with the
requirements for a waiver of compliance as set forth above.

 

8. Agreement Binding. This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

9. Attorneys’ Fees. In the event an arbitration, suit or action is brought by
any party under this Agreement to enforce any of its terms, or in any appeal
there from, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

10. Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day that
is not a Saturday, Sunday or legal holiday.

 

11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
NEVADA. THE PARTIES AGREE THAT ANY LITIGATION RELATING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED BY A COURT OF COMPETENT
JURISDICTION WITHIN NEVADA.

 

12. Arbitration. If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of this Agreement,
and the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference or disagreement shall be settled by arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof.

 

13. Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.

 

14. Confidentiality. The parties shall keep this Agreement and its terms
confidential, but any party may make such disclosures as it reasonably considers
are required by law or necessary to obtain financing. In the event that the
transactions contemplated by this Agreement are not consummated for any reason
whatsoever, the parties hereto agree not to disclose or use any confidential
information they may have concerning the affairs of other parties, except for
information which is required by law to be disclosed. Confidential information
includes, but is not limited to, financial records, surveys, reports, plans,
proposals, financial information, information relating to personnel contracts,
stock ownership, liabilities and litigation.

 

15. Costs, Expenses and Legal Fees. Whether or not the transactions contemplated
hereby are consummated, each party hereto shall bear its own costs and expenses
(including attorneys’ fees).

 

16. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effecting during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same. Facsimile copies may act as
originals.

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
written herewith.

 

EZJR Inc., OW Marketing Inc.

 

By: /s/ Ed Zimbardi

Name: Ed Zimbardi

Chief Executive Officer

 

 

Leader Act Ltd HK

 

By: /s/ Aymen Boughanmi

Aymen Boughanmi

 

 

 

 
 

Exhibit A

 

EZJR, INC.

COMMON STOCK SUBSCRIPTION AGREEMENT

 

 

TO: EZJR, Inc.

a Nevada corporation

 

(the “Company”)

 

FROM: THE UNDERSIGNED SUBSCRIBER FOR COMMON STOCK OF THE COMPANY

 

Leader Act Ltd HK (the “Subscriber”)

 

RE: To purchase common stock of the Company pursuant to a Media Investor
Purchaser Agreement ("MIP") between the Subscriber and the Company of EZJR's
common stock, pursuant to the Securities Act of 1933 (the “Act”).

 

 

Special Note: On or about June, 24, 2014, EZJR, Inc, and Leader Act Ltd HK
(“Leader”), a Hong Kong corporation entered into a MIP Agreement. As part of the
MIP Agreement, funds advanced to EZJR from Leader can be converted into common
stock of EZJR at a conversion rate of $0.05 per share. The purpose of this
Subscription Agreement is to convert $50,000 in funds already received by EZJR
from Leader, into 1,000,000 shares of restricted common stock of EZJR.

 

In consideration of the agreement of the Company for shares of its common stock
to the Subscriber pursuant to the Subscription Agreement, the Subscriber hereby
covenants and agrees with the Company and represents and warrants to the Company
as follows:

 

1. The Subscriber agrees to purchase the Shares of EZJR accordance with the
provisions of
the Act pursuant to an available exemption from registration pursuant to the
Act.

 

2. The Subscriber and the Company agree that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of the
Act, pursuant to registration under the Act, or pursuant to an available
exemption from registration.

 

3. The Subscriber acknowledges and agrees that all certificates representing the
Shares will be endorsed with the following legend of the Act, or such other
legend as deemed advisable by the Company’s legal counsel to ensure compliance
with the Act:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD
OR OTHERWISE TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT”.

 

4. The Subscriber represents and warrants to the Company and acknowledges that
the Company is relying upon the Subscriber's representations and warranties in
agreeing to sell the Shares to the Subscriber that the Subscriber is:

 

(A) An “Accredited Investor” is defined by the Act to be any person who is:

 

(i) Any natural person whose individual net worth, or joint net worth with that

person's spouse, at the time of his/her purchase, exceeds $1,000,000 (USD); or

 

(ii) Any natural person who had an individual income in excess of $200,000 (USD)
in each of

the two most recent years or joint income with that person's spouse in excess of

$300,000 (USD) in each of those years and has a reasonable expectation of

reaching the same income level in the current year;

 

5. The Subscriber hereby acknowledges that the offering of the Shares has not
been reviewed by the United States Securities and Exchange Commission (the
"SEC") and that the Shares are being issued by the Company pursuant to an
exemption from registration provided by Regulation S pursuant to the United
States Securities Act.

 

6. The Subscriber recognizes that the purchase of Shares involves a high degree
of risk in that the Company has not fully developed its business.

 

7. An investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Shares.

 

8. The Subscriber understands that the Shares it is purchasing are characterized
as “restricted securities” under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Act only in certain limited
circumstances. In this connection, the Subscriber represents they understand the
resale limitations imposed herein.

 

9. The Subscriber is an investor in securities of companies in the development
stage and acknowledges that it is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters such that it is capable of evaluating the merits and risks of
the investment in the Shares. The Subscriber can bear the economic risk of this
investment, and was not organized for the purpose of acquiring the Shares.

 

10. The Subscriber believes it has received all the information it considers
necessary or appropriate for deciding whether to purchase the Shares. The
Subscriber further represents that it has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
Offering and the business, properties, prospects and financial condition of the
Company. The Subscriber has had full opportunity to discuss this information
with the Subscriber’s legal and financial advisers prior to execution of this
Subscription Agreement.

 

11. The Subscriber is not aware of any advertisement of the Shares.

 

12. The Subscriber is acquiring the Shares subscribed to hereunder as an
investment for the Subscriber's own account, not as a nominee or agent, and not
with a view toward the resale or distribution of any part thereof, and the
Subscriber has no present intention of selling, granting any participation in,
or otherwise distributing the same.

 

13. The Subscriber does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person, or to any third person, with respect to any of the Shares sold hereby.

 

14. The Subscriber has full power and authority to enter into this Agreement and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

15. The Subscriber agrees not to engage in hedging transactions with regard to
the Shares unless in compliance with the Act.

 

DATED effective as of the date of the Subscription Agreement.

 

SIGNATURE OF SUBSCRIBER: ________________________________

 

NAME OF SUBSCRIBER: _______________________________________

 

ADDRESS: ________________________________

 

CITY _______________________________________

 

COUNTRY _______________________________________

 

SUBSCRIPTION AMOUNT: $ 50,000 USD (Already paid through MIP)

 

DATE OF SUBSCRIPTION: ________________________________

 
 

 

EZJR, INC.

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

__________________________________________

Name of Subscriber

 

__________________________________________

Street

 

__________________________________________

City, Province, Zip Code, Country

 

The undersigned subscribes for 1,000,000 shares of Common Stock.

Total subscription price ($50,000.00, at $0.05 per share for total price for all
1,000,000 of shares).

 

Signature:

 

By______________________

 

Date:_________________

 

Taxpayer Identification Number ___Not Applicable________ (Social Security number
for individuals)

STATUS (if not individual): Trust ( ) Corporation ( ) Partnership ( )

IRA ( ) Other (describe) _____________________

 

TITLE TO BE TAKEN BY (if not individual):

 

( ) Joint Tenant with _______________________________(name of co-tenant)
( ) Other (describe):___________________________________________

 

____ CHECK HERE IF YOU ARE AN ACCREDITED INVESTOR AS DEFINED IN PARAGRAPH 4(B).

 

____ CHECK HERE IF YOU ARE NOT AN ACCREDITED INVESTOR AS DEFINED IN PARAGRAPH
4(B)

 

____ CHECK HERE IF YOU ARE NOT A CITIZEN OR RESIDENT OF THE UNITED STATES

 

____ CHECK HERE THAT YOU ARE NOT PURCHASING ON BEHALF OF RESIDENT OF THE

UNITED STATES

 

Accepted:
EZJR, Inc.

By_______________________________________

Date:____________________________________

